ORDER
This matter having been duly presented to the Court, it is ORDERED that DAVID S. BRANTLEY of BLOOMFIELD, who was admitted to the bar of this State in 1970, and who has been suspended from the practice of law since April 15, 2002, by Orders of this Court filed on March 21, 2002, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall (1) not practice law as a sole practitioner or with Sherry Dorrell King, Esquire, (2) immediately enroll in the next available session of the Skills and Methods Core Courses offered by the Institute of Continuing Legal Education and submit proof of his attendance and successful completion thereof to the Office of Attorney Ethics, (3) practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics, (4) have all trust account disbursements eosigned by an attorney approved by the Office of Attorney Ethics, and (5) submit quarterly trust account reconciliations to the office of Attorney Ethics; and it is further
ORDERED that the conditions placed on respondent’s practice shall continue until the further Order of the Court.